Title: To George Washington from Alexander Hamilton, 25 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] April 25. 1794.
          
          The Secretary of the Treasury presents his respects to the President of the United
            States & encloses the drafts of two passports for the President’s signature. One for
            the Schooner Commerce, now in this Port; and the other for the Schooner Eagle at
              Baltimore.
          Colo. Smith of Baltimore has applied, thro’ the Secry of State, for a Passport for a
            small vessel (name & Captain not known) to be sent to Bermuda in ballast, for
            certain purposes explained in the letter herewith transmitted;
            the draft of which passport is also enclosed, & if granted by the
            President will be sent to the Collector of Baltimore, with instruction to fill the
            blanks with the names of the master and vessel.
          
            A. Hamilton
          
        